                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION

JOVAN BLACKMAN,                                                                            Plaintiff,

v.                                                            Civil Action No. 3:18-cv-P159-DJH

HARDIN COUNTY DETENTION CENTER et al.,                                                 Defendants.

                                              *****

                                        MEMORANDUM

         On March 13, 2019, this Court entered an Order that pro se Plaintiff Jovan Blackman

must file a response to the motion for summary judgment filed by Defendant Elmore within

thirty days. That Order warned Plaintiff that failure to comply in the time allotted would result

in dismissal of this action.

         On April 8, 2019, the copy of the Order which was sent to Plaintiff was returned by the

U. S. Postal Service marked “Return to Sender; Not Deliverable as Addressed; Unable to

Forward.”

         Plaintiff has not advised the Court of his new address, and neither notices from this Court

nor filings by Defendants in this action can be served on Plaintiff. In such situations, courts have

an inherent power “acting on their own initiative, to clear their calendars of cases that have

remained dormant because of the inaction or dilatoriness of the parties seeking relief.” Link v.

Wabash R.R. Co., 370 U.S. 626, 630 (1962). Because it appears to this Court that Plaintiff has

abandoned any interest in prosecution of this case, the Court will dismiss the case by separate

Order.

Date:    May 31, 2019


cc:     Plaintiff, pro se
        Counsel of record
4415.009
                                                        David J. Hale, Judge
                                                     United States District Court
